Title: From John Adams to James Madison, 17 January 1813
From: Adams, John
To: Madison, James



Sir
Quincy Jan. 17. 1812 1813

A young Gentleman, and his Father, have requested me to mention his Name to The Secretary of The Navy. I choose rather to mention it to you.
The youth has a fine Person, an elegant Figure, a fine Countenance, healthy vigorous and robust. His Education has been Accademical and mercantile in a very respectable House. His Father Served five years in our Revolutionary War, and his Grandfather was one of our Conquerors of Louisburg in 1745: I have uniformly observed that when once a military Tang, gets into a Family many Generations pass before the Taste is wholly lost. This young Man has accordingly been Seized with an ardent Ambition for the Naval Glory of his Country, and an Enthusiasm to participate in it. He wishes to be appointed a Midshipman: and as it was always my delight to promote young Persons of respectable Connections and promising Genius in the Navy, I have great Pleasure in recommending this one to your Consideration. His Name is John Marston Junior. His native Town and place of Residence Boston.
I am also requested to mention another Name, that of William G. Smith a native of Newbury Port, whose Family and connections are very respectable, his Education mercantile. He has travelled in Russia Denmark &c been captured and plundered Under the orders in Counsel. He wishes to be appointed a Purser. I believe him to be qualified for the Trust.
I have no other Connection with either of these Families than a transient Acquaintance.
I am also requested to mention another Name, that of Josiah Quincy Guild, a Native of Boston now resident with Widow Mother in Newton. He had a liberal Education, went into the Mercantile Line, went abroad was captured travelled in France and returned pillaged. He wishes to be a Purser
This is of a Family that has been in a Sort familiar to me from my Cradle. That Circumstance however ought to have no Weight with me and certainly will have none with you. I believe him to be qualified and worthy of the Trust.
With great and Sincere Esteem I have the Honour / to be Sir, your most obedient Servant

John Adams
